DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 10/23/19, 12/31/19, 06/22/20, 10/16/20, 04/29/21, 06/29/21, 08/25/21, 09/20/21, 10/15/21, 12/31/21, 02/15/22, 03/28/22, 04/27/22 and 06/30/22, have all been considered and made of record (note the attached copy of form PTO-1449).


Specification
3.	Applicants’ cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Inventorship
4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-7, 13-17 and 20-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/511432. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a LiDAR apparatus.
Specifically, regarding claim 1, see claim 1 of copending Application No. 16/511432.
Regarding claim 2, see claim 2 of copending Application No. 16/511432.
Regarding claim 3, see claim 3 of copending Application No. 16/511432.
Regarding claim 4, see claim 4 of copending Application No. 16/511432.
Regarding claim 5, see claim 5 of copending Application No. 16/511432.
Regarding claim 6, see claim 6 of copending Application No. 16/511432.
Regarding claim 7, see claim 7 of copending Application No. 16/511432.
Regarding claim 13, see claim 8 of copending Application No. 16/511432.
Regarding claim 14, see claim 8 of copending Application No. 16/511432.
Regarding claim 15, see claim 10 of copending Application No. 16/511432.
Regarding claim 16, copending Application No. 16/511432 substantially discloses all the limitations of the claimed invention except the prism is a 50-degree prism.
However, the prism being a 50-degree prism is considered to be obvious to provide higher efficiency of light signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de Mersseman et al. with the 50-degree prism for the purpose of obtaining higher efficiency of light signal transmission. It is noted that such a modification would have involved a mere change in the figure of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 17, see claim 8 of copending Application No. 16/511432.
Regarding claim 20, see claim 8 of copending Application No. 16/511432.
Regarding claim 21, see claim 9 of copending Application No. 16/511432.
Regarding claim 22, see claim 11 of copending Application No. 16/511432.
Regarding claim 23, see claim 12 of copending Application No. 16/511432.
Regarding claim 24, see claim 13 of copending Application No. 16/511432.
Regarding claim 25, see claim 14 of copending Application No. 16/511432.
Regarding claim 26, see claim 15 of copending Application No. 16/511432.
Regarding claim 27, see claim 16 of copending Application No. 16/511432.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/511432 in view of Yeruhami et al. (US 2020/0249354 A1). 
Regarding claim 19, copending Application No. 16/511432 substantially discloses all the limitations of the claimed invention except the at least partially reflective optical element comprises a mirror.
However, Yeruhami et al. teach a device including the at least partially reflective optical element comprising a mirror ([0106]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de Mersseman to include the above feature (accordance with the teaching of Yeruhami) for the purpose of deflecting light form the light source ([0106]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
8.	Claims 8-12, 18 and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the LiDAR apparatus, further comprising an optical band pass filter in an optical path of the LiDAR apparatus, the optical band pass filter being adapted to pass the portion of light returning to the LiDAR apparatus from the region being observed and block other light entering the band pass filter as recited in claims 8 and 28 and wherein a reflective angle of the prism is controlled at least in part by selection of an index of refraction of the prism as recited in claim 18.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. de Mersseman et al. (US 2021/0018602 A1) disclose a scanning lidar system. Thayer et al. (US 2019/0018143 A1) disclose a lidar system measures a distance through semi-transparent media.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883